                  Case
                    Case
                       1:19-cv-00195-GHW
                          1:19-cv-00195 Document
                                          Document
                                                 3 Filed
                                                   4 Filed
                                                         01/08/19
                                                            01/09/19
                                                                   Page
                                                                     Page
                                                                        1 of11of 1


AO 440 ( Rev. OU/12) Sum1non:; in a Ch•il At"1ion


                                          UNfTED STATES DISTRICT COURT
                                                                       for the

                                                    I   Southel'll District of Nc'v York       I
 Paramaporn Teppawan, Chiawen Garay, and Shelby                          )
Billionaire. on behalf of themselves and others similarly                )
                           situated
                                                                         )
                                                                         }
                              Plo/111!{/(.,~                             )
                                                                         }
                                                                                 Ci vi I Action No.
                                                                                                      19-CV-195
                                   Y.
                                                                         )
Dining Innovation New York, Inc. dlb/a Tsuru Ton Tan
                                                                         )
Udon Noodle Brasserie, Jaji Uematsu, and Kulthiwadi
                    Saneewong                                            )
                                                                         )
                                                                         }
                             Dej'e11dan1(s)                              )

                                                        SUMMONS IN A CIVIL ACTION

To: (V..fend<>11f's 11"'11'- " 11daddl'css) Dining Innovation New York. Inc. d/b/a Tsuru Ton Tan Udon Noodle Brasserie, 21 East
                                            16th Street, NY. NY 10003;

                                           Joji Uematsu, 21 East 16th Street, NY, NY 10003;

                                           Kulthiwadi Saneewong, 21 East 16th Street, NY, NY 10003.


          A lawsuit has been tiled against you.

         Within 2 1 days afler service of this s11111111ons on you (not counting the day you received it) - or 60 days ify()u
are the United States <ir a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3) - you must serve on the pla intiff an answer to the atlachcd complaint or a motion under Rule 12 of
!he Federal Rules of Ci vi I Procedure. The answe1· or motion must be served on !he 1~lai nl i ff or plainti ft' s attorney.
v.•hose name and address are:
                                 Cilenti & Cooper, PLLC
                                 708 Third Avenue - 6th Floor
                                 New York, New York 10017




       If you fail lo respond, j udgment by default will be entered against you for 1he relief demanded in the complaint.
You also must file your answer or motion with 1he court.



                                                                                    CLERK OF COURT


        1/9/2019
Date: - - - - --                                                                           /s/ P. Canales
                                                                                                Sig,1t<11ure ofClerk or l.Jepu~~· Clerk
